Citation Nr: 0419308	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-46 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left (minor) wrist shell fragment 
wound residuals including ulnar fracture residuals and 
neuropathy for the period prior to October 24, 2002.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left (minor) wrist shell fragment 
wound residuals including ulnar fracture residuals and 
neuropathy for the period on and after October 24, 2002.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) distal radial joint degenerative 
changes, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of San 
Juan, the Commonwealth of Puerto Rico, Regional Office which 
increased the disability evaluation for the veteran's left 
(minor) wrist shell fragment wound residuals including ulnar 
fracture residuals and neuropathy from noncompensable to 10 
percent disabling and effectuated the award as of December 
23, 1993.  The veteran subsequently moved to Florida.  In 
December 2002, the veteran's claims files were transferred to 
the St. Petersburg, Florida, Regional Office (RO).  

In February 2003, the RO, in pertinent part, increased the 
evaluation for the veteran's left (minor) wrist shell 
fragment wound residuals from 10 to 20 percent; granted a 
separate 10 percent evaluation for left (minor) distal radial 
joint degenerative changes; and effectuated the awards as of 
October 24, 2002.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




REMAND

The record establishes that the veteran sustained multiple 
penetrating left upper extremity shell fragment wounds.  On 
repeated VA X-ray studies of the left upper extremity, the 
veteran exhibited multiple metallic fragments in the area of 
the left wrist and hand.  The reports of the March 1995, June 
1999, and January 2003 VA examinations for compensation 
purposes advance no findings as to the veteran's left upper 
extremity muscle injuries.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In order to properly 
apply the provisions of 38 C.F.R. §§ 4.55, 4.56, and 4.71a 
(2003), the Board finds that the veteran should be afforded 
an additional VA examination for compensation purposes.  

The RO has not provided the veteran with a Veterans Claims 
Assistance Act of 2000 (VCAA) notice which discusses the 
evidence required to support his claim for increased 
evaluations for his left (minor) wrist shell fragment wound 
residuals.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met by issuing a written VCAA 
notice to the veteran which informs him 
of the evidence needed to support his 
claim for increased evaluations for his 
left (minor) wrist shell fragment wound 
residuals; what actions he needs to 
undertake; and how the VA would assist 
him in developing his claim.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran dated after1995, not already 
of record, be forwarded for incorporation 
into the record.  

3.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his service-connected left wrist shell 
fragment wound residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should identify 
all affected muscle groups and nerves and 
the limitation of activity imposed by the 
veteran's service-connected left wrist 
shell fragment wound residuals with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his left upper 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Send the claims folder 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to an evaluation in 
excess of 10 percent for his left (minor) 
wrist shell fragment wound residuals 
including ulnar fracture residuals and 
neuropathy for the period prior to 
October 24, 2002; an evaluation in excess 
of 20 percent for his left (minor) wrist 
shell fragment wound residuals including 
ulnar fracture residuals and neuropathy 
for the period on and after October 24, 
2002; and an increased evaluation for his 
left (minor) distal radial joint 
degenerative changes with express 
consideration of the provisions of 38 
C.F.R. §§ 4.55, 4.56 (2003).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


